In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1298
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

ALFRED E. JERRY,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Central District of Illinois.
           No. 19-cr-20040 — Michael M. Mihm, Judge.
                     ____________________

     ARGUED NOVEMBER 9, 2020 — DECIDED MAY 5, 2021
                ____________________

   Before SYKES, Chief Judge, and HAMILTON and BRENNAN,
Circuit Judges.
    BRENNAN, Circuit Judge. Alfred Jerry robbed a cellphone
store at gunpoint and then pleaded guilty to Hobbs Act rob-
bery in violation of 18 U.S.C. § 1951. When he committed this
crime, Jerry had previous state convictions for robbery and
attempted murder. At sentencing in this case, the district court
determined that those state convictions, in addition to his
Hobbs Act robbery conviction, meant that Jerry qualified as a
2                                                  No. 20-1298

“career oﬀender” under the Sentencing Guidelines. That des-
ignation requires that a defendant have committed at least
three “crimes of violence” as defined by U.S.S.G. § 4B1.1 & 1.2.
While this case was on appeal, this court held in Bridges v.
United States that Hobbs Act robbery does not qualify as a
“crime of violence” under the Guidelines. 991 F.3d 793, 797
(7th Cir. 2021). Because the plain error standard requires
courts to look to the law at the time of appeal when deciding
if an error is “clear and obvious,” Henderson v. United States,
568 U.S. 266, 269 (2013), we conclude that it was plain error to
sentence Jerry as a career oﬀender, and we remand for resen-
tencing.
                               I
    On May 2, 2019, Alfred Jerry entered a cellphone store car-
rying a firearm. He pointed the gun at the two employees and
said he would shoot them if they did not follow his instruc-
tions. Jerry then demanded access to the store’s safe, forced
an employee to open it, and took all the cell phones inside.
After Jerry left, someone from the store called the police, who
apprehended Jerry a short time later.
    Jerry was indicted on three charges, including obstruction
of commerce by robbery—a Hobbs Act robbery in violation of
18 U.S.C. § 1951. He pleaded guilty to all three charges and
his presentence report (PSR) noted that he had prior convic-
tions in Illinois for robbery and attempted murder, both
crimes of violence under the Guidelines. Jerry’s Hobbs Act
robbery conviction was his third crime of violence, so he re-
ceived a career oﬀender designation under U.S.S.G. § 4B1.1.
This enhancement—applied when someone who commits a
crime of violence or a controlled substance oﬀense after two
prior felony convictions for those crimes—raised his
No. 20-1298                                                      3

guidelines range from 130 to 141 months’ imprisonment to
292 to 365 months’ imprisonment.
    At his sentencing hearing, Jerry made several objections to
the Guideline calculations, including to the career oﬀender
designation. He contended his previous robbery conviction
was not a crime of violence, but the district court overruled
that objection. Jerry did not object, however, to the classifica-
tion of the Hobbs Act robbery as a crime of violence. After
considering these objections, as well as victim impact state-
ments and mitigation testimony, the district court imposed a
total sentence of 264 months’ imprisonment.
                                II
    Jerry appeals his career oﬀender designation. He contends
he should be resentenced because Hobbs Act robbery is not a
crime of violence under the Guidelines and thus cannot count
towards his career oﬀender designation. Because Jerry for-
feited this objection in the district court by failing to raise it,
we review for plain error. United States v. Godinez, 955 F.3d
651, 654 (7th Cir. 2020). To obtain relief under this standard, a
defendant must prove “(1) an error or defect (2) that is clear
and obvious (3) aﬀecting the defendantʹs substantial rights (4)
and seriously impugning the fairness, integrity, or public rep-
utation of judicial proceedings.” United States v. Williams, 949
F.3d 1056, 1066 (7th Cir. 2020); see FED. R. CRIM. P. 52(b) (“a
plain error that aﬀects substantial rights may be considered
even though it was not brought to the court’s attention.”).
Jerry satisfies all four requirements of the plain error test.
   First, there was an error in Jerry’s sentencing. The district
court classified Hobbs Act robbery conviction as a “crime of
violence.” This court later concluded in Bridges v. United
4                                                     No. 20-1298

States, that “Hobbs Act robbery is not a ‘crime of violence’ as
that phrase is currently defined in the Guidelines.” 991 F.3d
at 797. With this conclusion, this court in Bridges agreed with
every other circuit court to consider this issue. See, e.g., United
States v. Eason, 953 F.3d 1184 (11th Cir. 2020); United States v.
Camp, 903 F.3d 594 (6th Cir. 2018); United States v. O’Connor,
874 F.3d 1147 (10th Cir. 2017).
    This error was “clear and obvious.” Although Bridges was
decided after Jerry’s sentencing, whether an error is “clear
and obvious” is determined at the time of appeal, not at the
time of sentencing. See Henderson, 568 U.S. at 269 (“[A]s long
as the error was plain as of that later time—the time of
appellate review—the error is plain within the meaning of the
Rule.”) (internal quotation marks omitted). This is because
“plain error review is not a grading system for trial judges,”
but a way for courts of appeals to identify consequential
errors that could aﬀect judicial integrity. Id. at 278. Before
Bridges, whether Hobbs Act robbery was a crime of violence
under the Guidelines was an open question in this circuit. See
United States v. Tyler, 780 F. App’x 360, 363 (7th Cir. 2019). But
Bridges has settled the law for this court, so we must now
conclude that it was a clear and obvious error to classify
Hobbs Act robbery as a crime of violence in determining
Jerry’s career oﬀender status. See United States v. Clark, 935
F.3d 558, 571 (7th Cir. 2019) (“An error is ‘plain’ if the law at
the time of appellate review shows clearly that it was an
error.”) (citing inter alia Henderson, 568 U.S. at 279).
   We would not have expected the district court to spot this
error without aid from the parties, as it involved a compli-
cated application of the sometimes-esoteric categorical ap-
proach. See United States v. Burns, 843 F.3d 679, 687–88 (7th
No. 20-1298                                                     5

Cir. 2016) (“We have never required … that the error be obvi-
ous to the district court, only that the error was obvious under
the law.”). But the rule from Henderson is that the “clear and
obvious” inquiry takes place at the time of appeal, not during
the sentencing hearing. So an error can be “clear and obvious”
even when the district court would not be expected to notice
and correct it sua sponte. See, e.g., Burns, 843 F.3d at 687–88.
    That leaves the question whether this clear and obvious
error aﬀected Jerry’s substantial rights and “seriously
impugn[ed] the fairness, integrity, or public reputation of
judicial proceedings.” Williams, 949 F.3d at 1066. A defendant
will frequently satisfy the third prong of plain error review in
cases involving an incorrect Guidelines calculation because
this “error itself can, and most often will, be suﬃcient to show
a reasonable probability of a diﬀerent outcome absent the
error.” Molina-Martinez v. United States, 136 S. Ct. 1338, 1345
(2016). Without some indication to the contrary, an incorrect
Guideline calculation resulting in a higher sentence will
“seriously aﬀect the fairness, integrity, or public reputation of
judicial proceedings, and thus will warrant relief.” Rosales-
Mireles v. United States, 138 S. Ct. 1897, 1903 (2018). But if the
district court, as some do, makes clear that the sentence it
imposed would be the same absent the Guideline calculation,
these prongs of the plain error standard may not be satisfied.
See United States v. Adams, 746 F.3d 734, 743 (7th Cir. 2014)
(“When a district court incorrectly calculates the guideline
range, we normally presume the improperly calculated
guideline range influenced the judgeʹs choice of sentence,
unless he says otherwise.” (emphasis added)).
   Nothing in the record shows that the district court pro-
vided reasoning for Jerry’s sentence not dependent on the
6                                                     No. 20-1298

Guideline calculation. District courts have the independent
obligation to consider 18 U.S.C. § 3553(a) factors, along with
the Guidelines, to determine whether any sentence is “suﬃ-
cient, but not greater than necessary.” See, e.g., United States v.
Marks, 864 F.3d 575, 583 (7th Cir. 2017) (“In the end, [the de-
fendant’s] extensive criminal history may justify a sentence
above the range that applies without the career-oﬀender [en-
hancement] … but that is a question for the district court.”).
Although the Guidelines undoubtedly play a large role in sen-
tencing, they are “eﬀectively advisory.” United States v.
Booker, 543 U.S. 220, 245 (2005).
    Guided discretion in sentencing allows judges to properly
consider many factors, including the defendant as an individ-
ual, the crime he committed, the victims of that crime, and the
defendant’s danger to society. The sentencing judge is “in a
superior position to find facts and judge their imports under
§ 3553(a)” because the district court has “greater familiarity
with … the individual case and the individual defendant be-
fore him than the Commission or the appeals court.” Kim-
brough v. United States, 552 U.S. 85, 109 (2007) (cleaned up).
The Guidelines provide an important framework for these
considerations, but their proper calculation is only a part of
the sentencing process. For example, applying the categorical
approach ensures that when a district court is evaluating a de-
fendant’s criminal history, the Guidelines will not include the
factual circumstances that a sentencing judge can address
when applying the § 3553(a) factors. See United States v. Ed-
wards, 836 F.3d 831, 834–35 (7th Cir. 2016) (“The categorical
approach disregards the facts underlying a prior conviction,
focusing instead on the statutory definition of the oﬀense.”).
Judicial discretion and a proper Guideline calculation should
work in tandem to produce a balanced sentence.
No. 20-1298                                                   7

    Jerry committed a robbery with a firearm, but under the
categorical approach his crime is not a “crime of violence” un-
der the Guidelines. Jerry was sentenced using an incorrect
Guideline range, one substantially higher than that for a non-
career oﬀender. With no alternative variance or other contrary
indication present in the record, the requirements for plain er-
ror have been met. So we REVERSE and REMAND to the district
court for resentencing.